Citation Nr: 1024075	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for plasmacytoma (claimed 
as throat cancer), including secondary to inservice exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In December 2008, the Board issued a decision which denied 
the Veteran's claim seeking service connection for 
plasmacytoma (claimed as throat cancer), including secondary 
to inservice exposure to herbicides.  Thereafter, the Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2009, based 
on a Joint Motion for Vacatur and Remand (Joint Motion), the 
Court issued an Order remanding this case for compliance with 
the Joint Motion.  

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded this matter for additional development regarding the 
Veteran's claim seeking service connection for plasmacytoma 
(claimed as throat cancer), including secondary to inservice 
exposure to herbicides.  Accordingly, in order to prevent 
prejudice to the Veteran, the portion of the Board's December 
2008 decision which addresses this issue must be vacated, and 
a new decision on this issue will be entered as if that part 
of the December 2008 decision by the Board had never been 
issued.




REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In compliance with the December 2009 Joint Motion, the RO 
must obtain a supplemental medical opinion, based upon a 
complete review of the record, which addresses the issue of 
whether there is a causal relationship between the Veteran's 
diagnosed cancer and exposure to Agent Orange.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the 
Veteran with an examination in a service connection claim, 
the examination must be adequate).  While the VA examiner in 
December 2006 concluded that the Veteran's current 
extramedullary plasmacytoma, in remission, was not one of the 
conditions specified as presumptively related to Agent Orange 
exposure, the examiner did not address whether service 
connection was warranted for this condition on a direct 
basis, to include his inservice exposure to Agent Orange.  
Id.; Polovick v. Shineski, 23 Vet. App. 48, 52-53 (2009).  
The Joint Motion further noted that this additional opinion 
was required in light of the December 2007 opinion submitted 
by C. Nguyen, M.D.  See, e.g., McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

In addition, the Appellant's Brief filed with the Court noted 
that additional treatment records relating to the Veteran 
could be obtained from Creighton University Medical Center.  
The absence of these treatment records was not referenced in 
the subsequently filed December 2009 Joint Motion.  Moreover, 
a March 2010 statement from the Veteran, filed by his 
attorney, indicated that he had no additional evidence to 
submit.  Nevertheless, the RO should, with the required 
assistance of the Veteran, attempt to obtain these records.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for plasmacytoma 
(claimed as throat cancer).  The Board is 
particularly interested in obtaining all 
available treatment records from C. 
Nguyen, M.D. and Creighton University 
Medical Center.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim; and (d) notify the Veteran that 
that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  Thereafter, the RO must obtain a 
supplemental VA medical opinion 
addressing the issue of whether there is 
a causal relationship in this case 
between Veteran's diagnosed cancer 
(extramedullary plasmacytoma) and his 
military service, including exposure to 
herbicides, including Agent Orange.  If 
possible, this opinion must be provided 
by the VA physician who considered this 
matter in December 2006.  The claims file 
must be made available to and reviewed by 
the VA physician in conjunction with the 
requested opinion.  A complete rationale 
for all opinions must be provided.  If 
the physician cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and 
the physician must provide the reasons 
why an opinion would require speculation.  
The report prepared 

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claim on appeal must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

